FILED
                            NOT FOR PUBLICATION                              JAN 05 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 09-50416

               Plaintiff - Appellee,              D.C. No. 2:08-cr-01056-SJO

  v.
                                                  MEMORANDUM *
SALVADOR VASQUEZ-CHAVEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                           Submitted December 14, 2010 **

Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

       Salvador Vasquez-Chavez appeals from the 77-month sentence imposed

following his guilty-plea conviction for attempting to pass counterfeit security of

the United States with intent to defraud, in violation of 18 U.S.C. § 472, and being

an illegal alien found in the United States following deportation, in violation of 8

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291. We affirm, but

remand to correct the judgment.

      Vasquez-Chavez contends his sentence is substantively unreasonable in light

of the mitigating factors he presented regarding his criminal history and personal

characteristics. In light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors, Vasquez-Chavez’s sentence at the bottom of the

Guidelines range is substantively reasonable. See United States v. Carty, 520 F.3d

984, 991-93 (9th Cir. 2008) (en banc). Moreover, the district court did not

procedurally err. See id.

      In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to section 1326(b). See United

States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte

to delete the reference to section 1326(b)).

      AFFIRMED; REMANDED to correct judgment.




                                           2                                       09-50416